EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, lines 12-13: delete “the anchoring structure layer” and insert “the anchor structuring layer”.













Authorization for this examiner’s amendment was given in an interview with Jeffrey Howell on 05 November 2021.

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. Claims 1-2, 4-5, and 7-11, are allowable over the “closest” prior art Nishimura et al. (JP 2015-136319 A, “Nishimura”) in view of Takebe et al. (US 10,093,777 B2, “Takebe”); claims 1-2 and 4-11 are allowable over the “closest” prior art Suzue et al. (US 6,088,947, “Suzue”) in view of Nishimura and Takebe for the following reasons. It is noted that the disclosure of Nishimura is based off a machine translation of the reference included with the Office action mailed 07 December 2020.
Nishimura Fig. 7(c), shown below, discloses a main rod 5 made from reinforcing fibers impregnated with thermosetting or thermoplastic resin ([0027]), corresponding to the body formed from a fiber-reinforced resin having reinforcing fibers and having a surface as presently claimed. Nishimura further discloses a layer AB made from epoxy resin ([0031]) layered atop the main rod 5, a silver surface thin film AD ([0036]) layered above layer AB, and a transparent clear layer AG as the outermost layer ([0029]). The layer AB corresponds to the welding layer presently claimed. The layer AD corresponds to the metallic luster layer presently claimed. The layer AG corresponds to the transparent protective layer presently claimed; while there is no explicit disclosure that the layer AG is a protective layer, due to its position as the outermost layer, it is clear it would function as a protective layer. Regarding the anchor structuring layer, the layer 5A is the interface between the main rod 5, i.e. the body, and the layer AB, i.e. the welding layer, and corresponds to the anchor structuring layer since it has an uneven shape as seen in Fig. 7(c). Further, Nishimura discloses the layer AB covers reinforcing fibers that are exposed on the surface of main rod 5 ([0031]), i.e. the reinforcing fibers 

    PNG
    media_image1.png
    321
    690
    media_image1.png
    Greyscale

However, Nishimura does not disclose wherein the anchor structuring layer has a height difference greater than a fiber diameter of the reinforcing fibers with the reinforcing fibers of the body disposed only on a body side of the boundary such that the reinforcing fibers are only present in the anchor structuring layer.
Takebe Fig. 8 teaches reinforcing fibers contained in a resin layer 25 having an uneven surface that bites into a layer 27 containing no reinforcing fiber. The layer 25 corresponds to the body and the layer 27 corresponds to the welding layer presently claimed. Takebe further teaches such a setup reduces weight and cost for a decorative skin structure with high designability and provides static and impact properties, heat resistance, chemical resistance, water absorption resistance, and designability (Col. 8, line 59-Col. 19, line 6). As can be seen in Fig. 8, the body has an uneven shape and 

    PNG
    media_image2.png
    254
    515
    media_image2.png
    Greyscale

However, as can be seen from Fig. 8, the reinforcing fibers cross into the welding layer, and thus Takebe does not teach that the reinforcing fibers are only present in the anchor structuring layer.
Suzue Fig. 16 discloses a body 310, a metal layer 312, and a transparent coating 316 (Col. 21, lines 26-44). The metal layer 312 corresponds to the metal luster layer presently claimed. The transparent coating 316 corresponds to the transparent protective layer presently claimed since it is the outermost layer and would inherently provide some form of protection. Suzue discloses the article body 310 is a fiber reinforced resin (Col. 21, lines 31-32) and as can be seen in Fig. 16, the body has an uneven shape. Suzue additionally discloses the body is molded (Col. 21, lines 40-44), i.e. the article is a resin molded article.

    PNG
    media_image3.png
    211
    390
    media_image3.png
    Greyscale

However, Suzue does not disclose a welding layer on the surface of the body positioned on an inner side of the metallic luster layer, nor wherein the reinforcing fibers of the body bite into the welding layer, nor wherein the anchor structuring layer has a height difference greater than a fiber diameter of the reinforcing fibers with the reinforcing fibers of the body disposed only on a body side of the boundary such that the reinforcing fibers are only present in the anchor structuring layer.
Upon updating the searches, a new reference, namely Hort (US 2008/0187717 A1) came to the examiner’s attention.
Hort discloses a base body of an object having a coating; the base body can be metallic or non-metallic, and the coating material contains fibrous material (Abstract). The kitchen appliance has anti-adhesive effects and self-cleaning properties ([0005]). The fibers are carbon fibers and have a diameter of 2 µm to 8 µm ([0015]), while the rough surface has peaks and troughs that are 0.1 µm to 500 µm ([0027]), meaning the surface has an uneven shape and has a height difference greater than a fiber diameter of the reinforcing fibers.

    PNG
    media_image4.png
    370
    507
    media_image4.png
    Greyscale

However, Hort does not disclose a welding layer, an anchor structuring layer, or a protective layer. Further, Hort does not disclose wherein the reinforcing fibers bite into the welding layer and are disposed only on a body side of the boundary such that the reinforcing fibers are only present in the anchor structuring layer.
Additionally, Hort is drawn to kitchen appliances, whereas Nishimura is drawn to a decoration structure of a fishing gear part or a bicycle part, Takebe is drawn to molded articles for automobiles, housing of electronic equipment, structural members of bicycle or sporting equipment, aircraft interior finishing materials, or transportation packages, and Suzue is drawn to a member for fishing or sport tools. Thus, Hort is not in the same field of endeavor as Nishimura, Takebe, or Suzue.
Thus, it is clear that Nishimura, Takebe, Suzue, and Hort, either alone or in combination, do not disclose or suggest the present invention.

Applicant’s amendment filed 15 October 2021 overcomes the 35 U.S.C. 103 rejections of record.

In light of the above, claims 1-2 and 4-11 are passed to issue.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787